Title: Notes on John Jay’s Mission to Great Britain, [1797 or after]
From: Jefferson, Thomas
To: 


                    
                        [1797 or after]
                    
                    
                        
                            1794.
                            Apr. 19.
                            Commn. of Envoy Extr. to his Britannic majesty to John Jay. To hold the said office during pleasure.
                        
                        
                            
                            May. 5.
                            letter from the Pres. to the King
                        
                        
                            
                            6.
                            do. to the Queen.
                        
                    
                    
                    
                        
                            Full powers concerning
                            1. inexecution or infraction of the Armistice of Jan. 20. 83. or treaty of Sep. 3. 83.
                        
                        
                            
                            2. Instructions to British ships of war &c of June 8. 93. and Nov. 6. 93, and Jan. 8. 94. Compensation &c
                        
                        
                            
                            3. General commerce
                        
                        
                            3. full powers, for each of the above objects separately
                        
                    
                    Instructions to Mr. Jay.
                    Sir.                             Philadelphia May 6. 1794.
                    The mission upon which you are about to enter as envoy extraordinary to the court of London has been dictated by considerations of an interesting and pressing nature. You will doubtless avail yourself of these to convince Mr. Pinckney our minister in ordinary there of the necessity of this measure and will thus prevent any wound to his sensibility. He may be assured that it is the impression which will naturally accompany this demonstration of the public sentiment, and not the smallest abatement of confidence in him which has recommended a special appointment, nor will any of his usual functions be suspended except so far as they may be embraced in the present commission. It would be unnecessary to add, but for the sake of manifesting this fact and removing difficulties which may arise in your own breast that you will communicate with him without reserve. §. A full persuasion is entertained that throughout the whole negociation, you will make the following it’s general objects. To keep alive in the mind of the Brit. minister that opinion which the solemnity of a special mission must naturally inspire of the strong agitations excited in the people of the US. by the disturbed condition of things between them and Gr. Br. To repel war, for which we are not disposed, and unto which the necessity of vindicating our honor and our property may, but can alone drive us. To prevent the Br. Ministry, should they be resolved on war from carrying with them the British nation and at the same time to assert with dignity and firmness our rights and our title to reparation for past injuries. §. One of the causes of your mission being the vexations and spoliations committed on our commerce by the authority of instructions from the British Govmt. you will receive from the Secy. of state the following documents viz. The instructions of the 8th. June 93. 6. Nov. 93. and 8. Jany. 94. The Secy. of state’s letter to Mr. Pinckney, on the 7. Sep. 93. Mr. Hammond’s letter to the Secy. of state on the 12th. Sep. 93. Mr. Pinckney’s note and memorial to Ld. Grenville, Mr.  Hamm.’s 2d letter to the Sec. of state 11. Apr. 94. The Sec. of state’s answer on the 1st. instant. A list and sketch of the cases upon which complaints have been made to our government and the instructions given to N. C. Higginson who has been lately sent as agent to the Brit. islands in the W. Indies. §. These several papers develope the source of our discontent on this head, the representations which have been offered, the answers which have been rendered, and the situation of the business at this moment. §. You will perceive that one of the principles upon which compensation is demanded for the injuries under the instructions of 8. Jun. 93. is, that provisions, except in the instance of a seige blockade or investment are not to be ranked among contraband. To a country remote as the US. are from Europe and it’s troubles it will be of infinite advantage, to obtain the establishment of this doctrine. §. Upon the instructions of 6. Nov. 93. Mr. Pinckney has made a representation, and perhaps a Memorial to Ld. Grenville, both of which you will procure from Mr. Pinckney. The matter of these instructions fills up the measure of depredation. They were unknown publicly in Engld. until the 26th. Dec. 93. There is good reason to suppose that they were communicated to the ships of war before they were published, and that in consequence of a private notification of them, a considerable number of new privateers were fitted out. The terms ‘legal adjudication’ in spite of the explanation on the 8. Jany. 94. was most probably intended to be construed away or not according to events, and many vessels have been condemned under them. §. Compensation for all the injuries sustained and captures will be strenuously pressed by you. The documents which the agent in the W. Indies is directed to transmit to London will place these matters in the proper legal train to be heard on appeal. It cannot be doubted that the Brit. ministry will insist that before we complain to them, their tribunals in the last resort must have refused justice. This is true in general. But peculiarities distinguish the present from past cases. Where the error complained of consists solely in the misapplication of the law it may be corrected by a superior court. But where the error consists in the law itself it can be corrected only by the law maker, who in this instance was the king, or it must be compensated by the government. The principle therefore may be discussed and settled without delay, and even if you should be told to wait until the result of the appeals shall appear it may be safely said to be almost certain that some one judgment in the W. Indies will be confirmed, and this will be sufficient to bring the
[Page 2:]
principle in question with the British ministry. §. Should the principle be adjusted as we wish and have a right to expect, it may be adviseable  to employ some person to examine the proper office in London for such vessels as may have been originally tried or appealed upon and finally condemned. You will also reserve an opportunity for new claims of which we may all be ignorant for some time to come. And if you should be compelled to leave the business in it’s legal course you are at liberty to procure professional aid at the expence of the US. § Whenever matters shall be brought to such a point as that nothing remains for settlement but the items of compensation, this may be entrusted to any skilful and confidential person whom you may appoint. §. You will mention with due stress the general irritation of the US. at the vexations, spoliations, captures &c. And being on the field of negociation you will be more able to judge than can be prescribed now, how far you may state the difficulty which may occur in restraining the violence of some of our exasperated citizens. §. If the Brit. ministry should hint at any supposed predilection in the US. for the French nation as warranting the whole or any part of these instructions, you will stop the progress of this subject as being irrelevant to the question in hand. It is a circumstance which the British nation have no right to object to us, because we are free in our affections, and independant in our government. But it may be safely answered upon the authority of the correspondence between the Secy. of state and Mr. Hammond that our neutrality has been scrupulously observed. §. 2.

   
   II.

 A 2d cause of your mission, but not inferior in dignity to the preceding, though subsequent in order is to draw to a conclusion all points of difference between the US. and Gr. Br. concerning the treaty of peace. §. You will therefore be furnished with copies of the negociation upon the inexecution and infractions of that treaty and will resume that business. Except in this negociation you have been personally conversant with the whole of the transactions connected with the treaty of peace. You were a minister at it’s formation, the Secy. of foreign affairs when the sentiments of the Congress under the Confedn. were announced through your office and as chief justice you have been witness to what has passed in our courts, and know the real state of our laws with respect to British debts. It will be superfluous therefore to add more to you than to express a wish that these debts and the interest claimed upon them and all things relating to them be put out right in a diplomatic discussion, as being certainly of a judicial nature, to be decided by our courts. And if this cannot be accomplished that you support the doctrines of government with arguments proper for the occasion, and with that attention to your former public opinions which self respect will justify, without relaxing the pretensions which have been hitherto maintained. §. In this negociation as to the treaty of peace we have been amused by transferring the discussions concerning it’s inexecution  and infractions from one side of the Atlantic to another. In the meantime one of the consequences of holding the posts has been much bloodshed on our frontiers by the Indians and much expence. The British government having denied &c [as in Callender’s Hist. US. for 1796. page 173. l. 8. to l. 23. as corrected in my copy,] the words ‘interfered with by the other.’ §. It may be observed here as comprehending both of the foregoing points that the US. testify their sincere love of peace, by being nearly in a state of war, and yet anxious to obviate absolute war by friendly advances, and if the desire of G.B. to be in harmony with the US. be equally sincere she will readily discover what kind of sensations will at length arise when their trade is plundered, their resources wasted in an Indian war, many of their citizens exposed to the cruelties of the savages, their rights by treaty denied, and those of Gr. Br. enforced in our courts. But you will consider the inexecution and infraction of the treaty as standing on distinct grounds from the vexations and spoliations, so that no adjustment of the former is to be influenced by the latter. §. 3.

   
   III.

 It is referred to your discretion whether in case the two preceding points should be so accomodated as to promise the continuance of tranquility between the US. and G.B. the subject of a Commerical treaty may not be listened to by you, or even broken to the British ministry. If it should, let these be the general objects. I. Reciprocity in navigation &c [as in Callender 174. l. 6. to 175. 26. to the words ‘beyond 15. years’ as corrected in my copy.] §. 4. This enumeration presents generally the objects which it is desireable to comprize in a commercial treaty; not that it is expected that one can be effected with so great a latitude of advantages. §. If to the actual footing of our commerce and navigation in the Brit. European dominions, could be added the privilege of carrying directly from the US. to the Brit. W.I. in our own bottoms generally, or of certain defined burthens, the articles which by the act of parl. 28. G. 3. c. 6. may be carried thither in Brit. bottoms and of bringing from thence directly to the US. in our bottoms of like discription the articles which, by the same act may be brought from thence to the US. in Brit. bottoms, this would afford an acceptable basis of treaty for a term not exceeding 15. years, and it would be adviseable to conclude a treaty on that basis. But such a treaty instead of the usual clause concerning ratification must contain the following. ‘This treaty shall be obligatory’ &c [as in Callender pa. 176. 1. 16. to line 30. ‘a formal conclusion’ then ‘Some of the other points’ &c as in Callendar 177. l. 3. to l. 19. ‘valuable ingredient’ then ‘you will have no difficulty’ &c as in Callender 178. l. 18. to 179 l. 7. ‘fit for enquiry.’ then ‘Such are the outlines’ &c as in Callender 180. l. 33. to 181. l. 16. ‘foregoing prohibition’ as corrected in my copy.] §. Besides the papers and documents  mentioned in the former parts of these instructions you have recieved your commision as Envoy Extraordy., letters of credence to the K. and Q. of Engld. the latter of which being without superscription you will address as may appear proper and deliver or not as you find to be right on such occasions: 4 sets of powers, one general, comprehending all the points to be negociated with G.B. the other 3 special for each separate point in order that you may be prepared to exhibit your authority altogether or by detachment as may be most convenient. Copies of Ld. Dorchester’s speech to the Indns. the authenticity of which, tho not absolutely ascertained is believed, and of certain affidavits respecting the Brit. interference with our Indians—and a cypher. §. You are too well acquainted with the nature of the great functions which you are called to exercise to render it necessary for me to add the earnest wish of the Pres. of the US. that your communications to the Secy. of state should be frequent and full and that you should correspond with our ministers abroad upon any interesting occasion which may demand it. For the latter of these purposes you will avail yourself of Mr. Pinckney’s cyphers. §. Your expences will be paid together with the allowance of 1350.D. per annum for a Secretary. §. On your return you will be pleased to deliver into the Secy. of State’s office such papers as you may possess of importance sufficient to be filed there, and will prepare a general report of all your transactions. §. Not doubting that you will execute this trust in a manner honorable to yourself and salutary to the US. I beg leave to offer you my sincere wishes for your health and safe return. Edmund Randolph. Secy. of state.
                    
                        
                            1794.
                            May
                             27.
                            E.R. to J. Jay.
                            
                            A letter of 4. pages. Nothing interesting except that Hammd. seems catching at materials for a manifesto, as if he foresaw a rupture, and this paragraph ‘We take for granted that the nature of the subject, the opinions expressed to you by the Presidt. the instructions which were delivered to you and indeed your own judgment and inclination rendered it unnecessary to use any very pointed prohibition of a surrender of the posts or any part of our territory to G.B. upon any consideration. The interesting magnitude of the business will therefore be my apology for mentioning the decided and irrevocable sense of the Presidt. relative to this affair.’
                        
                        
                        
                            
                             May.
                             28.
                            do. to do.
                            
                            Covering documents.
                        
                        
                            
                            
                             29.
                            do. to do.
                            
                            do.
                        
                        
                            
                            June.
                              8.
                            do. to do.
                            
                            Documents on spoliations.
                        
                        
                            
                            
                              9.
                            do. to do.
                            
                            do.
                        
                        
                            Falmouth.
                            June
                              9.
                            J. Jay to E.R.
                            
                            That he arrived the day before. Had immediately notified Ld. Grenville and Mr. Pinckney. Received Aug. 16.
                        
                        
                            London.
                            June
                             23.
                            do. to do.
                            
                            Arrived here 15th. Received by Ld. Grenville the 18th. Another interview the 20th. The topics generally touched on. Friendly appearances. Wishes no irritating news from America. Does not regard preparations for war of that nature. They ought to go on even in state of peace. Received Aug. 2.
                        
                        
                            
                            
                             26.
                            do. to do.
                            
                            The minister has appointed tomorrow for conference. Appearances continue favorable. Received Aug. 28.
                        
                        
                            [Page 3:]
                        
                        
                            1794.
                            July
                              6.
                            J. Jay to E.R.
                            
                            (Received Sep. 20.) States conference of June 27. still of a general nature. Ld. Grenville had seen none of the cases of spoliations. Jay promised to procure some. Dr. Nicholl’s opinion that the Admiralty &c. would maintain the principle that where France had not permitted a trade to her islands before the war, and only opened her ports during the war, as an expedient to protect their property against Brit. captors, that neutral nations had no right to afford that occasional protection. That Gr. Br. acted on this principle in the war before last, but not in the last because France opened her colonial ports before the commencement of hostilities. She did not do this before the present hostilities. Ld. Dorchester’s speech not defended by any body.
                        
                        
                            
                            July
                              9.
                            E.R. to J. Jay.
                            
                            To explain complaint of Hammd. and Govr. of Bermuda, about a vessel sent out by Fauchet during embargo under  pretence of carrying dispatches (a like indulgence having been allowed Cong. ministers) and captured with 150. barrels powder on board.
                        
                        
                            
                            July
                              9.
                            J. Jay to E.R.
                            
                            Received Sep. 20. Nothing material.
                        
                        
                            
                            July
                             10.
                            E.R. to J. Jay.
                            
                            Complains of Mr. Ham.’s irascible disposition.
                        
                        
                            
                            July
                             12.
                            J. Jay to E.R.
                            
                            Agreed to forbid hostilities on our frontier, and keep things in statu quo.
                        
                        
                            
                            
                             16.
                            do. to do.
                            
                            Received Sep. 19. Same subject.
                        
                        
                            
                            
                             18.
                            E.R. to J. Jay.
                            
                            Sends more spoliation cases.
                        
                        
                            
                            
                             30.
                            J. Jay to E.R.
                            
                            Received Oct. 7. Nothing done yet.
                        
                        
                            
                            
                             30.
                            E.R. to J. Jay.
                            
                            On the reports that the British aid the Indians.
                        
                        
                            
                            
                             31.
                            J. Jay to E.R.
                            
                            Received Oct. 7. Has had conference this morning on subject of spoliations.
                        
                        
                            
                            Aug.
                              2.
                            do. to do.
                            
                            Received Oct. 7. Ld. Grenville’s answer giving expectation of compensation, distant but ultimate.
                        
                        
                            
                            July
                             30.
                            
                            His memorial to Ld. Grenville on spoliations and impressment of our seamen.
                        
                        
                            
                            Aug.
                              1.
                            
                            Ld. Grenv.’s answer. In general agreeing to do justice on both points.
                        
                        
                            
                            
                              8.
                            Jay to E.R.
                            
                            Received Oct. 13. Hopes in a fortnight to give him agreeable details.
                        
                        
                            
                            
                              9.
                            do. to do.
                            
                            Received Oct. 13. Incloses order of king and council of Aug. 6. relative to appeals.
                        
                        
                            
                            
                             11.
                            E.R. to Jay.
                            
                            Spoliations. Pensva. insurrection. Richmond expedition against a vessel arming in Jas. river.
                        
                        
                            
                            
                             15.
                            do. to do.
                            
                            Spoliation.
                        
                        
                            
                            
                             18.
                            do. to do.
                            
                            Hammond’s letters seem to admit Dorchester’s speech genuine. Affair of fort Recovery.
                        
                        
                            
                            
                             21.
                            Jay to E.R.
                            
                            Received Oct. 11. We are endeavoring to mature and digest a final settlement.
                        
                        
                            
                            
                             23.
                            do. to do.
                            
                            He heard yesterday that Mr. Monroe had arrived at Paris.
                        
                        
                            
                            
                             30.
                            E.R. to Jay.
                            
                            Complaints of Simcoe’s proceedings, and of Hamd. having intermitted visits to the Pres. 2. months and gone to N.Y. without taking leave.
                        
                        
                        
                            
                            Sep.
                              5.
                            do. to do.
                            
                            Western insurrection. Affair of Sodus.
                        
                        
                            
                            
                             12.
                            do. to do.
                            
                            do. Ld. Dorchester and Simcoe.
                        
                        
                            
                            
                             13.
                            Jay to E.R.
                            
                            Received Nov. 11. States conference. The carrying away negroes justified by Ld. G. On this could not agree. As to 1st. violation of treaty, Ld. G. insists the treaty not conclusive till exchange of ratifications, which was May. 84. but before this, states had past laws violating it. In short he convinced Mr. Jay that his construction was right. Proceeded then to try reciprocal concessions. After conference he sends to Ld. G. a project of a treaty which in fact was the basis of the treaty
                        
                        
                            
                            see Jay’s projet pretty fully pa. 4.
                            {
                            which took place, containing almost every proposition we have complained of except the navigation of the Missisipi except also the renunciation of free bottom free goods, and contraband and no provision for our sailors. It appears then that the restriction on cotton of US. moved from Jay himself.
                        
                        
                            
                            see this pretty fully pa. 4.
                            {
                            Ld. Grenv.’s modifications of Jay’s projet dated Aug. 30. It adds stipulation for Indns. to pass freely, and duty free. A curtail of boundary in our N. Western corner. Navigation of Missisipi. It is remarkeable he omits Jay’s proposition that in case of war between Gr. B. and US. neither shall arm privateers against the other.
                        
                        
                            
                            see his commercial projet pretty fully. pa. 4.
                            
                            His projet of treaty of commerce. He reduces Jay’s 100. ton vessels for W.I. to 70. ton.
                        
                        
                            
                            see these remarks more fully pa. 5.
                            
                            Jay’s remarks to Ld. Grenville. He mentions a fact, that at the treaty of peace the Amer. minister offered the Brit. minister his choice of 2 lines, from Connecticut river at the 45th. degree along that degree to the Missisipi, or the line which was established. The Brit. minister chose the latter. He makes several proper remarks  on Ld. G.’s projet, in subsequent
                        
                        
                            
                             see these Notes pa. 5. No. 1. to 18.
                            
                            Notes he adds ‘there should be an article against the impressment of each other’s people.’
                        
                        
                            
                             see these observations Sep. 8. pa. 5.
                            
                            Ld. G.’s Observations. He adds the Contraband and corn article, which he says was ‘to meet the object which was this morning suggested in conversation.’ He says also that in conformity to what was mentioned by Mr. Jay he has used the words of Vattel. As to the article about impressment he says ‘he sees no reason whatever to object to this article.’
                        
                        
                            
                            Sep.
                             14.
                            Jay to E.R.
                            
                            Received Nov. 11.
                            }
                            Nothing important.
                        
                        
                            
                            
                             17.
                            E.R. to Jay.
                            
                            
                        
                        
                            
                            
                             18.
                            Jay to E.R.
                            
                            Received Nov. 26.
                        
                        
                            
                            
                             20.
                            E.R. to Jay.
                            
                            
                        
                        
                            
                            Oct.
                              2.
                            Jay to E.R.
                            
                            Received Nov. 29.
                        
                        
                            
                            
                             11.
                            E.R. to Jay.
                            
                            
                        
                        
                            
                            
                             20.
                            do. to do.
                            
                            
                        
                        
                            
                            
                             29.
                            do. to do.
                            
                            
                        
                        
                            
                            
                             29.
                            Jay to E.R.
                            
                            Received Jan. 10. 95. That they have agreed to incorporate the 2. projets viz, settlement and commercial. Propositions for new line in N.W. corner suspended. Survey to be made. Foreign tonnage objected. His letter of Oct. 27. to Ld. G. expressing sense of Pres. on his gracious reception. Mr. Jay undertook the incorporation of the 2. projets.
                        
                        
                            
                            Nov.
                              3.
                            E.R. to J. Jay.
                            
                            On evidence of British debts in Virginia.
                        
                        
                            
                            
                              7.
                            do. to do.
                            
                            Congress meeting.
                        
                        
                            
                            
                              8.
                            do. to do.
                            
                            Spoliations.
                        
                        
                            
                            
                            19.
                            Jay to E.R.
                            
                            Incloses treaty. He thinks the 3d. article favorable. Difficult to obtain. The 6th. he says was a sine qua non. It concerns Brit. debts. He proposed it in his original projet. The 10th. art. (against sequestering debts and property in funds) he thinks  will be useful, because the credit of some of the states has suffered from their being favorable to sequestration.
                        
                        
                            
                            see this lettre of Nov. 19. fully pa. 6. 7.
                            
                            The 12th. art. is of short duration, but if we meet the disposition of this country to good humour and cordiality he is much inclined to believe it will be renewed. The 13th. art. (E. Indies) he says is a manifestation and proof of good will towards us. 18th. respecting contraband and provisions. He says that Britain should not admit principles which would impeach the propriety of her conduct in seizing provisions bound to France, and enemy’s property on board neutral vessels does not appear to me extraordinary. The 19th. about privateers taken from treaty between Gr. Br. and France, and that for treating natives commanding privateers as pirates was partly taken from ours with Holland. ‘The prohibition to sell prizes in our ports had it’s use, and we have no reason to regret that your instructions to me admitted of it.’
                        
                        
                            
                            
                            General remark that his letters are full of encomiums on the candour, liberality, good humour, cordiality, conciliatory disposition, friendliness, delicacy &c &c &c of the government of Engld. and particularly Ld. G.
                        
                    
                    [Page 4:]
                    Particulars of the report in the letter of Sep. 13. more minutely stated than in the preceding pages for beginning of it see pa. 6. Jay’s original projet. Preamble agrees to merge all complaints and claims in the following articles. Confirmation of treaty of peace. St. Croix to be settled by Commrs. Missisipi to be surveyed and closing line established by Commrs. His Majesty shall withdraw troops from posts of US. by June 1. 95. Settlers and traders within the precincts to enjoy their property, and become citizens of the US. or sell and remove within 2 years. Spoliations to be compensated by government where cannot be done in judiciary way. And whereas British debts have probably been prejudiced and rendered more precarious by the lawful impediments  which after the peace did for some time exist, agreed that US. shall make reparation where cannot be obtained judicially. And for this purpose Commrs. to settle. US. may carry in vessels of 100 tuns or under whatever Brit. vessels may carry from US. paying there such tonnage as Brit. pay in US. and same duties as Brit. vessels pay there. And may bring away from said islands all articles and on same duties which Brit. may. Provided they land in US. and no W. India productions or manufactures to be transported in American vessels either from Brit. islands or from US. to other parts of world; except rum made of molasses. All other Brit. ports (not within chartered companies) to be open to citizens of US. paying for their vessels and cargoes same duties as Brit. pay. Both on importation and exportation except a tonnage equivalent to the foreign tonnage of US. And reciprocally all the ports of US. without exception shall be open to British on same terms. The trade between US. and B.W. Indies to be considered as regulated by the preceding (12th.) article and therefore excluded from operation of the following articles all productions and manufactures of Brit. dominions or US. may be imported in vessels of either party paying equal and like duties. That these duties may be made reciprocal, additional articles shall be negociated and added to this convention as soon as may be. When either party is at war and the other at peace, prizes taken from the belligerent shall not be sold in ports of the neutral party. If war between G.B. and US. they shall not arm privateers against each other, and merchants have 9. months to withdraw, and not liable to capture on return. Brit. or Americans now holding lands in dominions of the other, shall continue to hold according to the nature and tenure of their estates and titles therein and may grant sell and devise as if they were natives, and neither they nor heirs &c so far as respects the lands or legal remedies incident thereto shall be regarded as aliens. Neither debts nor property in funds or banks of either party shall in event of war be sequestered or confiscated, except that during the war payment may be suspended. Ld. Grenv.’s projet. He says he proceeds on the foundation of Mr. Jay’s, making occasional variations. 1. Troops from posts to be withdrawn by 1st. June 96. Settlers and traders within the precincts to enjoy property and be protected so long as they think proper

   
   1.

 to remain and may withdraw and sell lands &c. Shall allways be free to his

   
   2

Maj.’s subjects and 
   
   3

Indns. to Southward and Westward of lakes to pass and repass with goods and to commerce within or without jurisdiction of posts as heretofore without hindrance from officers or citizens of US. The waters carrying places and roads adjacent to lakes or communicating with them shall be free to his Maj.’s subjects and Indns. for that purpose, and no duty to be levied. Art. 2.

   
   4

 The boundary of the St. Croix to be determined  by Commrs. in London.

   
   5.

 The boundary towards the Missisipi to 5. run from lake Huron to the Northward of the isle Philippeaux in L. Superior, thence to the bottom of West bay in the said lake thence due W. to the river of the Red lake or Eastern branch of the Missisipi and down it to the Main river Misipi. [or 2dly. through L. Superior and from thence to the water communication between the said lake of the Woods, to the point where the said water communication shall be intersected by a line running due N. from the mouth of the river St. Croix which falls into the Misipi. below the falls of St. Anthony, and that the boundary line shall proceed from such point of intersection in a due Southwardly course along the said line to the Misipi.] and that as well on the said branch [or 2dly. the said water communication] as on the Misipi.

   
   6.

 where it bounds the territory of the US. the navigation shall be 6 free to both parties and his Maj.’s

   
   7

 subjects shall always be admitted to 7 enter freely into the bays ports and creeks on the American side and to land and dwell for commerce, and ratifies and confirms this boundary and the others in treaty of peace. Art. 3. Alledged that by operation of lawful

   
   8

 impediments debts are impaired in their security and value and 8 that relief cannot be obtained judicially, where relief cannot be had for whatever reason, the U.S.

   
   9.

 will satisfy, and for this purpose commrs. &c and the Commrs. to take into consideration and to determine all claims on account of principal or interest in respect of the said debts and to decide respecting the same according to the merits of the several cases [as in the actual treaty to the words ‘see cause to require.’] Then fixes board to consist of 3 at least, viz 1 on each side and the 5th. ‘the award of the said commrs.’ &c [as in Art. 6. of treaty to ‘may be directed.’] Art. 4. Same as Art. 7 of treaty to the words ‘Brit. govmt. to the said complainants’ then ‘that for the purpose’ &c as in same Art. of treaty substantially to the words ‘taken by vessels originally armed in ports of the said states’ the US.

   
   12

 will make full satisfaction for such loss or damage, to be assertained by commrs. as before mentioned. Art. 5. With respect to the Neutral commerce which one party may carry on with the European enemies of the other, the belligerent shall observe to the other the principles which they observe towards the most favored neutral nation of Europe. Art. 6. As in 17. of treaty omitting ‘and if any property’ &c—to ‘and it is agreed.’ Art. 7. When one of the parties is at war and the other at peace, the neutral shall not suffer prizes made on the other to be brought into or sold in it’s ports, and if brought the master and crew and passengers shall be set at liberty and the prize to depart. Saving previous treaties; but in all cases to which these do not apply this article

   
   15

 to be in force, and neither party will make any future treaty in derogation of this article. Art. 8. In substance as the 21st. of treaty,  except that Ld. G.’s does not make it piracy, but only says the transgressor shall be severely punished by laws ‘to be provided.’ Then it goes on substantially (but rather more in detail) as Art. 22. of treaty. Art. 9. Same as latter part of Art. 25. of treaty from the words ‘Neither of the said parties shall permit’ &c but instead of ‘the party whose territorial &c—or merchant vessels’ it is ‘both parties shall employ their united force to obtain reparation of the damage thereby occasioned.’

   
   17.

 Art. 10. Verbatim as had been proposed in Jay’s projet [not fully copied above] to wit ‘if it should unfortunately happen that a war should break out between G.B. and the U.S. all merchants and others residing in the 2 countries respectively shall be allowed 9. months to retire with their effects and shall be protected from capture in their way home. Provided always that this favor is not to extend to those who shall act contrary to the established laws. The treaty here varies remarkeably from Ld. G.’s projet. And it is further agreed that neither debts due from individuals of the one nation, to individuals of the other, nor shares or monies which they may have in the public funds

   
   18

 or in the public or private banks &c exactly as Art. 10. of treaty. Art. 11. Same as Art. 9. of treaty and verbatim as in Jay’s 1st. projet.
                    Ld. Grenv.’s Commercial projet. Art. 1. Precisely as Art. 14. of treaty except that after ‘commerce and navigation’ Ld. G. inserts ‘and a free admission of all ships belonging to either party whether the same be ships of war or merchant vessels.’ Art. 2. Same as Art. 16. of treaty except that Ld. Grenv. required that Consuls ‘should be of the nation on whose behalf they are appointed and not otherwise’ and had not the provision of the treaty for punishing or sending away a consul acting improperly. Art. 3. and 4. In substance as Art. 15. of treaty from beginning to ‘any other foreign country’ except Ld. G. proposed that they should pay same tonnage as natives. Art. 5. This article (instead of ‘nor shall any prohibition &c—to all other nations’) is in these words. ‘No new prohibition shall be laid in any of the territories or dominions aforesaid, by one of the contracting parties on the importation of any article being of the growth produce or manufacture of the territories or dominions of the other, nor shall articles being of the growth produce or manufacture of any other country be prohibited to be imported into the dominions of one of the contracting parties by the vessels of the other, except such articles only as are now so prohibited.’ Art. 6. Same as Art. 12. of treaty from beginning to ‘reasonable seastores excepted.’ Except some changes in the 1st. paragraph concerning our foreign tonnage duty, and in 3d paragraph, Ld. G. has it ‘the US. will prohibit the carrying any W. India productions or manufactures’ and the treaty has  it ‘any molasses, sugar, coffee, cocoa or cotton.’ The paragraph beginning ‘Provided also’ and ending ‘or exported in American vessels’ is not in Ld. G.’s projet. Then it proceeds as in the Treaty ‘it is agreed’ &c to ‘advantage and extension of commerce.’ The rest of the paragraph in the treaty ‘and the said parties’—‘inserted on those subjects.’ is not in Ld. G.’s projet. Art. 7. Answers to Art. 28. of treaty but is very different. It is thus ‘this treaty and all the matters therein contained except the 6th. article shall continue to be in force for 12. years from the day of the exchange of ratification. And if during the continuance of this treaty there shall arise on either side any complaint of the infraction of any article thereof, it is agreed that neither the whole treaty nor any article thereof shall on that account be suspended until representation shall have been made to the government by the minister of the party complaining, and even if redress shall not then be obtained, 4. months notice shall be given previous to such suspension.’
                    [Page 5:]
                    1794. Sep. 4. Jay’s Remarks on the 2d Art. of Ld. Grenv.’s projet respecting the N. Western boundary. As to the 1st. reason urged that a West line from the Lake of the Woods will pass above the source of the Missipi., he observes that this is entirely unknown and therefore proper to be examined by survey. As to the 2d. reason, that the treaty of peace gave the navigation of the Misipi. to both parties and shews an intention that each should border on a navigable part. He sais ‘a right freely to navigate a bay, a straight, a sound or a river is perfect without, and does not necessarily presuppose the dominion and property of lands adjacent to it.’ He argues that it was always known that the La. of the Woods was so far North that a due W. line from that would pass far above the falls of St. Anthony which interrupt the navigation of the Misipi. So it was not intended the English territory should come to a navigable part. How far navigable above those falls is unknown. He then mentions the fact of the 2. lines before stated to have been offered to the British minister and his choice of the Northern water line. So it was the navigation of that water line which was aimed to be kept uninterrupted, as it would have been had the 45th. degree been taken. He adds that the stipulation for the navigation of the Misipi. was an after-thought and gave occasion to a new and subsequent article to wit the 8th. No connection was introduced between that right and the boundaries, no facility stipulated for a communication between Canada and the navigable part of Misipi.  The 1st. line proposed by Ld. G. would include 35,575 square miles and the 2d. 32,400 besides the country between the Redlake river and the Misipi.
                    Sep. 5. Ld. Grenv.’s Observations [more fully than the previous extracts]. The boundary in the treaty is a due West line from the La. of the Woods to the Misipi. That it shall strike the Misipi. is as much required as that it shall strike the La. of the Wood. However he agrees to the survey. [The true argument is this. The line required by treaty has 4. characteristics. 1. That it shall strike the L. of the Woods. 2. The Misipi. 3. Be a line, singular, not several lines. 4. East and West. All these are impossible. If an E. and W. line be proposed from the L. of the Woods and a meridian from that to the head of Misipi. or an E. and W. line from the head of the Misipi. and a meridian to the La. of the Woods, these will have but 2. of the characteristics, for there will be a N. and S. line and 2. lines. And in either way one of the parties will lose territory. Let a line then be run from the head of the Misipi. to the La. of the woods. This has 3. of the 4. characteristics, and divides diagonally the territory in dispute so as to give a part to each. This is my own thought, not suggested by either of these negociators.]
                    Mr. Jay’s Notes on Ld. G.’s projet. 1. In what capacity are they so to remain? As Brit. subjects or Amer. citizens. If the first, a time to make their election should be assigned. 2. If his Maj.’s subjects are to pass into the Amer. territories for the purposes of Indn. trade, ought not Amer. citizens to be permitted to pass into his Maj.’s territories for the like purpose? If the Amer. Indns. are to have the privilege of trading with Canada, ought not the Canada Indns. to be privileged to trade with the US? 4. If goods for Indn. trade shall be introduced duty free by Brit. traders, how is the introduction of other goods with them to be prevented? And for this privilege, operating a loss to the Amer. revenue, what reciprocal benefit is to be allowed? 5. Why should the Commrs. for ascertaining the river St. Croix, meet and decide in London? Is it not probable that actual views and surveys, and the testimony and examination of witnesses on the spot will be necessary? 6. Why confine the mutual navigation of the Misipi. to where the same bounds the territory of the US? 7. Why should perpetual commercial privileges be granted to Gr. Br. on the Misipi. &c when she declines granting perpetual commercial privileges to the US. anywhere? 8. This preamble connected with the silence of the treaty as to the negroes carried  away implies that the US. have been aggressors. It also unnecessarily impeaches their judicial proceedings. 9. On no principle ought more to be asked than that the US. indemnify creditors for losses and damages caused by the impediments mentioned. 10. The word had is not sufficiently definite, the object being not only sentence, decree or judgment but payment and satisfaction. 11. Sterling money fluctuates according to exchange. This should be fixed. 12. Why not place these captures on the footing with the others, and charge the US. only in cases where justice and complete compensation cannot be had from judicial proceedings. 13. Why provide only for neutral commerce with European enemies? The whole of this article is so indefinite as to be useless. 14. What are or shall be deemed contraband in the sense of this article? 15. As the US. have permitted the French to sell prizes in the US. should not the restriction not to do it in future commence at the expiration of the present war? 16. There should be an article against the impressment of each others people. 17. This United force should be confined to the moment of aggression. 18. The confiscation of debts &c. This Article should be in the treaty of commerce.
                    Sep. 6. He sais he waited on Ld. Grenv. Discussed these points. He promised to consider. Manifested every disposition to accomodate. ‘We may not finally be able to agree. If we should not, it would in my opinion occasion mutual regret, for I do believe that the greater part of the Cabinet, and particularly Ld. G. are really disposed and desirous not only to settle all differences amicably, but also to establish permanent peace, good humor and friendship between the 2 countries.’
                    Sep. 8. Ld. Grenv.’s Observations, with ‘a Note of 2. alterations in the Commercial projet in consequence of the conversation of yesterday.’ 1. Add in the 1st. Art. after the words ‘property thereof’ these ‘and such of them as shall continue to reside there for the purposes’ &c as in Art. 2. of treaty to ‘evacuation.’ 2. 3. 4. Reserved for further examination. 5. The meeting of the Commrs. respecting the river St. Croix is proposed to be in London, because it is supposed that the great mass of evidence on the subject is here. A power may be given to them, either to direct a local survey, or to adjourn to America, but it seems very unlikely that this would become necessary. 6. No idea was entertained of confining the mutual navigation of the Misipi. to that part of the river where it bounds the territory of the US. That qualification was intended only to have reference to the free admission  of Brit. merchants and ships into the bays ports and creeks of the US. on the Misipi., nor would it have been proposed at all to repeat in this article what is so distinctly stipulated in the treaty of peace respecting the free navigation of the Misipi., except for the purpose of expressly extending that stipulation to every part of the waters now proposed to form a part of the boundary. 7. The right of admission into ports &c for the purposes of trade and the general liberty of commerce spoken of in this article, are not considered as commercial privileges, such as are usually made the subject of temporary regulation by special treaties of commerce. Gr. Br. by no means declines to give the same rights permanently to America, as with respect to those parts of her dominions which are open to foreign commerce. These rights are indeed now generally acknoleged to be incident to a state of amity and good correspondence, and if it is proposed to particularize them as with respect to the Misipi., this is done only with the view of removing the possibility of such doubts as were formerly raised here upon the subject. 8. On the fullest reconsideration of this preamble Ld. G. sees no ground to think it liable to the objection made by Mr. Jay, particularly when compared with the preamble proposed for the 4th. art. The proceedings in both articles are grounded on the allegations of individuals. The truth of those allegations is referred to the decision of the Commrs. Ld. G.’s opinion with respect to the prior aggression of the US. as well as his reasons for that opinion are well known to Mr. Jay. But he has no wish to introduce into the proposed treaties any discussion of that point. He is therefore very ready to consider any form of words which Mr. Jay may suggest for those articles as better suited to the two objects to which they are directed. Those of justice to individuals, and conciliation between the governments, and this applies equally to the remarks No. 9. and 10. 11. The substitution of the word specie as suggested by Mr. Jay seems fully to meet the object here mentioned. 12. What Mr. Jay here desires was intended to be done, and was indeed concieved to be implied in the general words at the end of the article. But Ld. G. sees no objection to the insertion of express words for the purpose. 13. Ld. G. explained to Mr. Jay this morning the reason of the insertion of the word European in the place here referred to. The subject is connected with the larger consideration to which their conversation led, and from the further discussion of which Ld. Grenville is inclined to hope that mutual advantage  may arise. Mr. Jay will observe that the subject to which his remark No. 15. applies is one instance among many which might be brought to shew that this article would not be inefficient. 14. To meet the object which was this morning suggested in conversation on this article Ld. G. would propose the adoption of the following additional article to come in immediately after the 8th. Ld. G. has in conformity to what was mentioned by Mr. Jay used the words of Vattel. ‘In order to regulate what is in future to be esteemed contraband’ &c as in 18. of treaty to end of paragraph ‘to an enemy’ except that the word ‘horses’ before ‘horse furniture’ in Ld. G.’s note is omitted in treaty. ‘And whereas corn grain or provisions can be considered as contraband in certain cases only, namely when there is an expectation of reducing the enemy by the want thereof it is agreed that in all such cases the said articles shall not be confiscated but that the captors or in their default the government’ &c as in 2d. paragraph of 18th. art. to end of it ‘such detention.’ 15. It seems by no means unreasonable that the effect of this stipulation should be extended to the existing war, as a natural consequence of the good understanding to be established by this negociation, and by the removal of all existing differences. And it would tend to prevent so many occasions of acrimony and dispute on both sides that Ld. G. thinks it highly desireable to maintain this article in it’s present form. 16. Ld. G. sees no reason whatever to object to this article. 17. This remark seems also perfectly just and will be best met by omitting the concluding part of this article. 18. ‘Ld. G. rather thinks this Art. ought to be permanent for the mutual interest of both countries. But he is content to leave this point to the decision of Mr. Jay who is much too enlightened not to see the effect which a contrary conduct to that here prescribed must produce as with respect to America.’  Commercial projet. Art. 2. Omit these words ‘the same being of the nation on whose behalf they shall be so appointed and not otherwise’ and insert in lieu thereof ‘the same being first approved by the government of the country in which they shall be so appointed to reside.’ 3d. The last sentence to run thus ‘by which the vessels of the one party shall pay in the ports of the other any higher or other duties than shall be paid in similar circumstances by the vessels of the foreign nation the most favored in that respect, or any higher or other duties than shall be paid in similar cases by the vessels of the party itself into whose ports they shall come.’  Jay proceeds in his letter to E.R. [viz of Sep. 13. 94] ‘thus Sir I have given you a very particular and correct account of the negociation. Many observations and explanatory remarks might be added. I might also inform you that I had strenuously urged the justice of compensation for the detention of the posts, and that I consider the privilege of trading to the W. Indies as providing for claims of that kind. On this privilege and the probability of it’s being revived after the expiration of the term assigned for it’s duration I could enlarge. But not necessary &c.
                    [Page 6:]
                    The following is the preceding part of the letter or report of Sep. 13. and ought to have come in between pa. 3. and 4.
                    After a few preliminary sentences in the letter, he states that a number of informal conversations took place &c. The enquiry naturally led to the fact which constituted the 1st. violation of the treaty of peace. The carrying away the negroes contrary to the 7th. Art. of the treaty of peace was insisted on as being the first aggression. It was answered this meant that would not carry away any negroes or other property of the Amer. inhabitants or in other words that the evacuation should be made without depredation. That no alteration in the actual state of property was intended to be operated. That every slave like every horse which escaped or strayed from within the Amer. lines, and came into possession of the British army, became by the laws and rights of war British property, and therefore ceasing to be American property, it’s exportation was not inhibited. That to extend it to negroes who had come to them under the faith of proclamations, and to whom, according to promise, liberty had been given was to give it an odious construction contrary to the established rules for construing treaties. To this he replied the several considerations from a report he once made to Congress on this subject. That on this point the negociators could not agree. Then urged that from the documents recited and stated in Mr. Jefferson’s letter to Mr. Hammond the posts were not evacuated within reasonable time, nor ever ordered to be evacuated. Answered the provisional articles were signed at Paris Nov. 30. 82. These were to constitute the treaty, but not till terms should be concluded between Gr. Br. and Fr. The treaty of peace was not concluded till Sep. 3. 83. Not ratified in Amer. till Jan. 14. 84. Ratification not received in Lond. till May 28. 84. nor exchanged till the end of that month. That according to the Laws of Nations treaties do not oblige the parties to begin to execute them till they have received their whole form, i.e. till ratification and exchange of ratifications. That therefore Gr. Br. was not obliged to give orders for evacuation till May 84. which could not arrive at Quebec till July 84. That  therefore allegations of infraction prior to July 13. 84. are unfounded. That in the interval between the arrival and publication in America of the provisional articles and July 84. violations of the treaty had taken place in the US. That reason and the practice of nations warrant during a suspension of hostilities only such measures as result from a continuance of the status quo, until the final exchange of ratifications. That in opposition to this new legislative acts had passed in the interval, evidently calculated to be beforehanded with the treaty, and to prevent it’s full operation in certain points when it should be ratified and take effect. That these acts were the first violations and justified detention of the posts till the injuries caused by their operation should be compensated. Jay admitted the proposition that Gr. Br. was not obliged to evacuate till ratifications exchanged and that certain legislative acts had passed inconsistent with the treaty: but that it does not thence naturally follow that those acts were without justice even as relative to the treaty, for precedent violations on the part of Gr. Br. would justify subsequent retaliation on the part of the US. Here again the affair of the negroes emerged and was insisted on and answered as before. He confesses that this answer made an impression on his mind and induced him to suspect that his former opinion on that head might not be well founded. They therefore abandoned the question of the 1st. aggression. After free conversations on various points and returning home he prepared the outlines for a convention and treaty of commerce and inclosed to Ld. Grenville. [To wit the same which are before stated pa. 4. and called Jay’s original projet. Note from the top of this page to this place being inserted at the head of pa. 4. makes this abstract of the whole letter or report of Sep. 13. pretty complete and full.]
                    Jay’s letter of Nov. 19. ‘Sir. The long expected treaty accompanies this letter. A probability of soon concluding it has caused the packet to be detained more than a week. The difficulties which retarded it’s accomplishment frequently had the appearance of being insurmountable. They have at last yielded to modifications of the articles, in which they existed and to that mutual disposition to agreement which reconciled Ld. G. and myself to an unusual degree of trouble and application. They who have levelled uneven grounds know how little of the work afterwards appears. § Since the building is finished it cannot be very important to describe the scaffolding or go into all the details which respected the business. Explanatory remarks on certain articles might be useful by casting light on governing principles, which in some instances are not so obvious as to be distinctly seen on the 1st. view. Feeling the want of leisure and relaxation, I cannot undertake it in this moment of haste. I must confine myself to a few cursory observations and  hope allowances will be made for inaccuracies and omissions. My opinion of the treaty is apparent from my having signed it. I have no reason to believe or conjecture that one more favorable to us is attainable. Perhaps it is not very much to be regretted that all our differences are merged in this treaty, without having been decided. Disagreeable imputations are thereby avoided and the door of conciliation is fairly and widely opened by the essential justice done, and the conveniences granted to each other by the parties. The term limited for the evacuation of the posts could not be restricted to a more early day. That point has been pressed. The reasons which caused an inflexible adherence to that term I am persuaded were these. Viz. that the traders have spread thro’ the Indn. nations goods to a great amount. That the returns for those goods cannot be drawn into Canada at an earlier period: that the impression which the surrender of all the posts to Amer. garrisons will make on the minds of the Indns. cannot be foreseen. On a former occasion it was intimated to them (not very delicately) that they had been forsaken and given up to the US. That the protection promised on our part, however sincere, and however in other respects competent, cannot entirely prevent those embarrasments which, without our fault, may be occasioned by the war. That for these reasons the traders ought to have time to conclude their adventures which were calculated on the existing state of things. They will afterwards calculate on the new state of things; but that in the mean time the care of government should not be withdrawn from them. §. The 3d. art. will I presume appear to you in a favorable light. A number of reasons which in my judgment are solid support it. I think they will on consideration become obvious. It was proposed and urged that the commercial intercourse opened by this article ought to be exempted from all duties whatever on either side. The inconveniences which we should experience from such a measure were stated and examined. It was finally agreed to subject it to native duties. In this compromise, which I consider as being exactly right, that difficulty terminated. But for this compromise the whole article would have failed and every expectation of an amicable settlement been frustrated. A continuance of trade with the Indns. was a decided ultimatum. Much time and paper and many conferences were employed in producing this article. That part of it which respects the ports and places on the Eastn. side of the Misipi. if considered in connection with the  article in the treaty of peace, and with the article in this treaty which directs a survey of that river to be made, will I think appear unexceptionable. § In discussing the question about the river St. Croix before the Commrs. I apprehend the old French claims will be revived. We must adhere to Mitchell’s map. The V. President perfectly understands  this business. § The 6th. art. was a sine qua non, and is intended as well as calculated to afford that justice and equity which judicial proceedings may on trial be found incapable of affording. That the Commrs. may do exactly what is right, they are to determine according to the merits of the several cases, having a due regard to all the circumstances and as justice and equity shall appear to them to require. §. It is very much to be regretted that a more summary method than the one indicated in the 7th. art. could not have been devised and agreed upon for settling the capture cases. Every other plan was perplexed with difficulties which frustrated it. Permit me to hint the expediency of aiding the claimants by employing a gentleman at the public expence to oversee and manage the causes of such of them as cannot conveniently have agents of their own here. And whether in some cases pecuniary assistance might not be proper. I do not consider myself at liberty to make such an appointment, nor to enter into any such pecuniary engagements. It would probably be more easy to find a proper person on your side of the water than on this. Here there are few fit for the business &c. [about 12. lines respecting an agent.]
                    You will find in the 8th. Art. a stipulation which in effect refers the manner of paying the Commrs. very much to our election. I prefer paying them jointly. The objection to it is that the English pay high. I have always doubted the policy of being Penny wise. §. The Ld. Chancellor has prepared an Art. respecting the mutual admission of evidence &c which we have not had time fully to consider and decide upon. It contains a clause to abolish alienism between the 2 countries. His Ldp.’s conduct and conversation indicate the most friendly disposition towards us. A copy of his article shall be sent, and I wish to recieve precise instructions on that head. §. The credit of some of the states having to my knolege suffered by appearances of their being favorable to the idea of sequestrating British debts on certain occasions, the 10th. art. will be useful. Persons wishing to invest their property in our funds and banks, have frequently applied to me to be informed whether they might do it without risk of confiscation or sequestration. My answer has been uniform, to wit, that in my opinion such measures would be improper, and therefore that in my opinion they would not be adopted. Some pressed me for assurances, but I have declined giving any. § The 12th. art. admitting our vessels of 70. tons and under into the British islands in the W. Indies, affords occasion for several explanatory remarks. It became connected with a proposed stipulation for the abolition of all alien duties of every kind between the 2 countries. This proposition was pressed but strong objections opposed my agreeing to it. A satisfactory statement of the negociation on this point would be prolix. At present I  cannot form a very concise one, for that would not require less time. The selection and arrangement necessary in making abridgments cannot be hastily performed. The duration of this article is short, but if we meet the disposition of this country to good humor and cordiality I am much inclined to believe it will be renewed. The duration of the treaty is connected with the renewal of that article, and an opportunity will then offer for discussing and settling many important matters. § The article which opens the Brit. ports in the E. Indies to our vessels and cargoes needs no comment. It is a manifestation and proof of good will towards us. §. The questions about the cases in which alone provisions become contraband, and the question whether and how far neutral ships protect enemy’s property have been the subjects of much trouble and many fruitless discussions. That Britain at this period and involved in war should not admit principles which would impeach the propriety of her conduct in seizing provisions bound to France, and enemy’s property on board of neutral vessels does not appear to me extraordinary. The articles as they now stand secure compensation for seizures and leave us at liberty to decide whether they were made in such cases as to be warranted by the existing law of nations. As to the principles we contend for, you will find them saved in the conclusion of the 12th. article, from which it will appear that we still adhere to them.
                    [Page 7:]
                    The articles about privateers were taken from the treaty of commerce between Gr. Br. and France, and the one for treating natives commanding privateers as pirates in certain cases was partly taken from ours with Holland. § The prohibition to sell prizes in our ports had it’s use: and we have no reason to regret that your instructions to me admitted of it. § Various articles which have no place in this treaty have from time to time been under consideration, but did not meet with mutual approbation and consent. § I must draw this letter to a conclusion. Ld. G. is anxious to dismiss the packet as soon as possible. §. There is reason to hope that occasions for complaint on either side will be carefully avoided. Let us be just and friendly to all nations. § I ought not to omit mentioning the acknolegements due from me to Mr. Pinckney &c. §. It is desirable that I should have the earliest advice of the ratification &c. §. I had almost forgotten to mention that on finishing and agreeing to the draught of the treaty I suggested to Ld. G. as a measure that would be very acceptable to our country the interposition of his Maj. with Algiers and other states of Barbary that may be hostile to us. This idea was favorably received and it is my opinion that this court would in good earnest undertake that business, in case nothing should occur to impeach the sincerity of that mutual reconciliation which it is to be  hoped will now take place. § It will give you pleasure to hear that great reserve and delicacy has been observed respecting our concerns with France. The stipulation in favor of existing treaties was agreed to without hesitation. Not an expectation nor even a wish has been expressed that our conduct towards France should be otherwise than fair and friendly. In a word: I do not know how the negociation could have been conducted on their part with more delicacy, friendliness, and propriety than it has been from first to last. I have the honor to be &c’
                    
                        John Jay
                    
                